Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 06/01/2022 is acknowledged. Claims 3, 6, 9-11, 14, and 15 have been canceled. Claims 1, 2, 4, 5, 7, 8, 12, 13, and 16-24 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 06/01/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The rejections are modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7, 8, 12, 13, and 16-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berg-Schultz et al. (US 2006/0073106 A1) as evidenced by Bisoctrizole (https://www.acs.org/content/acs/en/molecule-of-the-week/archive/b/bisoctrizole.html) and Microfine organic particles—A new type of “physical” sunscreen actives (https://www.jaad.org/article/S0190-9622(04)02942-1/fulltext).
Berg-Schultz et al. teach topical o/w emulsion sunscreen compositions in form of cream (abstract and paragraph 58) comprising about 0.5-12% by weight of at least one additional sunscreen (paragraph 16) including polysilicone-15 (claim 8) and a cream in example 10 comprising 4% by weight of Parsol SLX (Polysilicone-15), 1.5% by weight of Parsol 1789 (the claimed butyl methoxydibenzoylmethane in claim 13), cetyl alcohol, and 2% by weight of D-panthenol. 
Since the oil phase (about 22.75%) has less weight percentage than aqueous phase (from about 27.25 to about 67.25%, depends on the weight percentage of component D), the cream of example 10 would be an o/w emulsion.

Berg-Schultz et al. do not specify panthenol wt.% ≥ Polysilicone-15 wt. % in example 10.
This deficiency is cured by Berg-Schultz et al.’s teachings of polysilicone-15 as one of the additional sunscreens being incorporated in an amount of about 0.5-12% by weight.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 10, paragraph 16, and claim 8 of Berg-Schultz et al. to modify the Polysilicone-15 wt. % in example 10 to be ≤2%. Polysilicone-15 as one of the additional sunscreens being incorporated in an amount of about 0.5-12% by weight was well known to a person of ordinary skill in the art at the time of the invention. The motivation for modifying the Polysilicone-15 wt. % in example 10 to be ≤2% flows from 0.5-12% by weight of Polysilicone-15 having been used in the prior art, and from 0.5-12% by weight of Polysilicone-15 being recognized in the prior art as useful for the same purpose. Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical please refer to MPEP 2144.05.II.A. 

Berg-Schultz et al. do not specify example in 10 comprising Tinosorb M (methylene bis-benzotriazolyl tetramethylbutylphenol).
This deficiency is cured by Berg-Schultz et al.’s teachings of both Parsol 1789 and Tinosorb M being suitable broad spectrum or UVA screening agents (paragraph 31-33). According to “Bisoctrizole” bisoctrizole (Tinosorb M) is microfine particle due to its solubility property and being suspended in aqueous phase (2nd paragraph) and according to “Microfine organic particles—A new type of “physical” sunscreen actives” bisoctrizole microfine particle has a size of 150 nm.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 10 and paragraph 31-33 of Berg-Schultz et al. to replace 1.5% by weight of Parsol 1789 in example 10 with 1.5% by weight of Tinosorb M. Both Parsol 1789 and Tinosorb M being suitable broad spectrum or UVA screening agents was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing Parsol 1789 in example 10 with Tinosorb M flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.

Berg-Schultz et al. do not specify example 10 further comprising Tinosorb M, butyl methoxydibenzoylmethane, octocrylene and ethylhexyl salicylate (the instant claim 13). Berg-Schultz et al. claim butyl methoxydibenzoylmethane, octocrylene and ethylhexyl salicylate, etc., being suitable sunscreens in claim 8.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 10, paragraph 31-33, and claim 8 of Berg-Schultz et al. to add 1.5% by weight of Tinosorb M, octocrylene, and ethylhexyl salicylate in example 10. Both Parsol 1789 and Tinosorb M being suitable broad spectrum or UVA screening agents and Parsol 1789, octocrylene, and ethylhexyl salicylate being suitable sunscreens were well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding Tinosorb M, octocrylene, and ethylhexyl salicylate in example 10 flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Berg-Schultz et al. (US 2006/0073106 A1) as evidenced by Bisoctrizole (https://www.acs.org/content/acs/en/molecule-of-the-week/archive/b/bisoctrizole.html) and Microfine organic particles—A new type of “physical” sunscreen actives (https://www.jaad.org/article/S0190-9622(04)02942-1/fulltext), as applied to claims 1, 2, 4, 7, 8, 12, 13, and 16-24, and in view of Pistorio et al. (US 2014/0105944 A1).
The teachings of Berg-Schultz et al. are discussed above and applied in the same manner. Berg-Schultz et al. teach sorbitan sesquioleate as suitable surfactant (paragraph 43).
Berg-Schultz et al. do not specify the compositions comprising C8-16 alkyl polyglucoside.
This deficiency is cured by Pistorio et al. who teach non-ionic surfactant such as C8-20 polyglucoside and sorbitan sesquioleate (paragraph 176 and 178) in skin care composition comprising sunscreens such as Polysilicone-15 and methylene bis-benzotriazolyl tetramethylbutylphenol (abstract and paragraph 116).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Berg-Schultz et al. and Pistorio et al. to replace sorbitan sesquioleate surfactant in compositions taught by Berg-Schultz et al. with C8-20 polyglucoside. Both C8-20 polyglucoside and sorbitan sesquioleate being suitable non-ionic surfactant in composition comprising sunscreens was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing sorbitan sesquioleate surfactant in compositions taught by Berg-Schultz et al. with C8-20 polyglucoside flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.

Claims 1, 2, 4, 7, 8, 12, 13, and 16-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berg et al. (US 2007/0189994 A1) as evidenced by Bisoctrizole (https://www.acs.org/content/acs/en/molecule-of-the-week/archive/b/bisoctrizole.html) and Microfine organic particles—A new type of “physical” sunscreen actives (https://www.jaad.org/article/S0190-9622(04)02942-1/fulltext) in view of Vollhardt et al. (US 2010/0119462 A1).
Berg et al. teach light protecting compositions (abstract) comprising about 2-20% by weight of polysiloxane having a chromophore residue of the benzalmalonate type including Parsol SLX (Polysilicone 15) (paragraph 8, 60, and 85) and a composition comprising 1% by weight of Parsol SLX in example 1 formulation 2 (paragraph 126), i.e., about 2-20% by weight of Parsol SLX encompass 1% by weight of Parsol SLX; and a composition comprising 4% by weight of Polysilicone 15 and 4% by weight of Tinosorb M in example 2 formulation 2 and compositions comprising 1% by weight of panthenol in example 1 formulation 4a-c. 
According to “Bisoctrizole” bisoctrizole (Tinosorb M) is microfine particle due to its solubility property and being suspended in aqueous phase (2nd paragraph) and according to “Microfine organic particles—A new type of “physical” sunscreen actives” bisoctrizole microfine particle has a size of 150 nm.
Since there are oil phase (Miglyol 812 and cetyl alcohol) and about 61% by weight of water in example 2, the example 2 would be an o/w emulsion.

Berg et al. do not specify panthenol wt.% ≥ Polysilicone-15 wt. %.
This deficiency is cured by Berg et al.’s teachings of polysilicone-15 being incorporated in an amount of 1% by weight of Parsol SLX.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in formulation 2 of example 2, formulation 2 of example 1 of Berg-Schultz et al. to modify the Polysilicone-15 wt. % in formulation 2 of example 2 to be 1%. Polysilicone-15 being incorporated in an amount of 1% by weight was well known to a person of ordinary skill in the art at the time of the invention. The motivation for modifying the Polysilicone-15 wt. % in formulation 2 of example 2 to be 1% flows from 1% by weight of Polysilicone-15 having been used in the prior art, and from 1% by weight of Polysilicone-15 being recognized in the prior art as useful for the same purpose. Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical please refer to MPEP 2144.05.II.A. 

Berg et al. do not teach example 2 further comprising panthenol.
This deficiency is cured by Vollhardt et al. who teach sunscreen compositions comprising sunscreens such as Polysilicone 15 (paragraph 118), Tinosorb M (paragraph 37), etc., together with panthenol as skin soothing agent in an amount of 1-10% by weight (paragraph 122-123).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Berg et al. and Vollhardt et al. to add 1-10% by weight of panthenol in example 2 taught by Berg et al. Adding 1-10% by weight panthenol as skin soothing agent to sunscreen compositions comprising sunscreens such as Polysilicone 15, Tinosorb M, etc., was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding 1-10% by weight of panthenol in example 2 taught by Berg et al flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
Berg et al. do not teach example 2 further comprising butyl methoxydibenzoylmethane, octocrylene and ethylhexyl salicylate in the instant claim 13. Berg et al. teach butyl methoxydibenzoylmethane (paragraph 86), octocrylene (paragraph 94), and ethylhexyl salicylate (paragraph 102) being suitable sunscreens.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 2, paragraph 86, 94, and 102 in Berg et al. to add butyl methoxydibenzoylmethane, octocrylene and ethylhexyl salicylate in example 2 taught by Berg et al. Adding butyl methoxydibenzoylmethane, octocrylene and ethylhexyl salicylate to sunscreen compositions was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding them in example 2 taught by Berg et al flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Berg et al. (US 2007/0189994 A1) and Vollhardt et al. (US 2010/0119462 A1)as evidenced by Bisoctrizole (https://www.acs.org/content/acs/en/molecule-of-the-week/archive/b/bisoctrizole.html) and Microfine organic particles—A new type of “physical” sunscreen actives (https://www.jaad.org/article/S0190-9622(04)02942-1/fulltext), as applied to claims 1, 2, 4, 7, 8, 12, 13, and 16-24, and further in view of Pistorio et al. (US 2014/0105944 A1).
The teachings of Berg et al. are discussed above and applied in the same manner. Berg et al. teach sorbitan sesquioleate as suitable surfactant (paragraph 109).
Berg et al. do not specify the compositions comprising C8-16 alkyl polyglucoside.
This deficiency is cured by Pistorio et al. who teach non-ionic surfactant such as C8-20 polyglucoside and sorbitan sesquioleate (paragraph 176 and 178) in skin care composition comprising sunscreens such as Polysilicone-15 and methylene bis-benzotriazolyl tetramethylbutylphenol (abstract and paragraph 116).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Berg et al. and Pistorio et al. to replace sorbitan sesquioleate surfactant in compositions taught by Berg et al. with C8-20 polyglucoside. Both C8-20 polyglucoside and sorbitan sesquioleate being suitable non-ionic surfactant in composition comprising sunscreens was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing sorbitan sesquioleate surfactant in compositions taught by Berg et al. with C8-20 polyglucoside flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.

Response to Applicants’ arguments:
Applicant’s arguments based on the amendments are addressed in the modified rejections above. 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612, and